DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-13, filed July 18, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Driussi (US 2019/0078252).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0229645), and in further view of Khizar (US 2021/000183) and Driussi (US 2019/0078252)
Regarding claim 1, Kim figures 1-5 teach a  laundry treating apparatus comprising: 
a cabinet (10) defining an opening; 
a tub (20) disposed in the cabinet;
a drum (30) configured to rotate in the tub; 
a detergent storage (50 detergent box) configured to be inserted into the cabinet through the opening and configured to receive a detergent; and 
a dispenser (70) disposed in the cabinet and located above the detergent storage.[0025-30] 
Although Kim suggests the water supply portion (80a, 80b passages) are configured to discharge water downward, Kim is silent to the surface being at least a portion of a bottom surface of the water supply portion.[0029-37]
Driussi is directed towards a laundry washing machine wherein figure 9 teaches the plate-like water conveyor 31 is furthermore provided, on the side directly faced to the inside of drawer housing 18, with a third water-delivery portion 35 which is vertically misaligned to the detergent drawer 16 placed in retracted position, and is structured to allow the outflow of the water from the plate-like water conveyor 31 directly towards the bottom of drawer housing 18 and then towards the washing tub 3 without affecting the detergent compartment/s 17 of detergent drawer 16.[0109]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a third water delivery portion as taught in Driussi to form a drawer flush circuit.[0034]
Kim in view of Driussi is silent to the surface being water-repellent.
Khizar is directed towards a laundry dispenser having a coating wherein figure 6 teaches a coating 42, is generally hydrophobic, such that the liquid dispensed through the inlet 66 is repelled and consequently does not stick to the portions of the dispenser body 70 on which the coating 42 is applied.[0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a coating to a surface of the water supply portion so that liquid doesn’t stick to the water supply portion.
Regarding claim 2, Kim figure 2 teaches the detergent storage includes a detergent container having an open top face and is configured to contain the detergent, and wherein at least a portion of the water supply portion of the dispenser is located above the detergent container and configured to discharge water toward the detergent container.
Regarding claim 3, Khizar figure 6 teaches the surface of the water supply portion (42) includes a water-repellent pattern configured to reduce a contact area of water with the surface of the water supply portion.
Regarding claim 4, Khizar teaches the coating 42 is formed from a hexagonal nanocoating 126.[0028]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the water-repellent pattern includes (i) convex portions protruding downwards and (ii) concave portions recessed upwards, wherein the convex portions are disposed alternately with the concave portions as an obvious modification absent persuasive evidence that the particular configuration was significant.(MPEP 2144.04)
Regarding claim 5, Khizar teaches the superhydrophobic coating 42, provides for a contact angle 130 of at least approximately 130° degrees thereby reading on  the surface of the water supply portion is configured to provide a contact angle of water with the surface of the water supply portion that is equal to or greater than 120 degrees.[0028]
Regarding claim 6, modified Khizar and Kim figures 3-5 suggest the convex portions and the concave portions are arranged in a lattice form.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the convex portion at least partially includes an inclined or curved face, and wherein a cross-sectional area of the inclined or curved face decreases in a vertically upward direction as an obvious modification absent persuasive evidence that the particular configuration was significant.(MPEP 2144.04)
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the concave portions include: a plurality of first concave portions, each extending along a first direction parallel to the surface, wherein the plurality of first concave portions are disposed along a second direction traverse to the first direction; and a plurality of second concave portions, each extending along the second direction, wherein the plurality of second concave portions are disposed along the first direction, wherein the first concave portions and the second concave portions are disposed in a lattice form, and wherein each of the convex portions is disposed between and surrounded by the first and second concave portions as duplication of parts and rearrangement of parts are obvious modifications unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the convex portions include: a plurality of first convex portions, each extending in a first direction parallel to the surface, wherein the plurality of first convex portions are disposed in a second direction perpendicular to the first direction; and a plurality of second convex portions, each extending along the second direction, wherein the plurality of second convex portions are disposed along the first direction, wherein the first convex portions and the second convex portions are disposed in a lattice form, and wherein each of the concave portions is disposed between and surrounded by the first and second convex portions as duplication of parts and rearrangement of parts are obvious modifications unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a protrusion height at an intersection between each of the first convex portions and each of the second convex portions is higher than protrusion heights of remaining portions of the first convex portions and the second convex portions as change in size/ proportion is an obvious design choice.(MPEP 2144.04)
Regarding claim 11, modified Khizar suggests the water-repellent pattern includes the convex portions and the concave portions that are alternately disposed with each other along a first direction parallel to the surface.
Regarding claim 12, modified Khizar suggests each of the convex portions and the concave portions extends in a second direction traverse to the first direction as a rearrangement of parts are obvious modifications unless a new and unexpected result is produced.(MPEP 2144.04).
Regarding claim 13, Kim figure 2 teaches the apparatus further comprises a supply case (60 housing) disposed in the cabinet and configured to receive the detergent storage that is received into the cabinet through the opening, wherein the supply case defines a detergent drain hole (where 35 bellows attaches the case housing 60) configured to discharge the detergent from the detergent storage, and wherein the water supply portion (74) includes: a detergent water supply portion located above the detergent container and configured to allow water to drop into the detergent container; and a shower portion (80a-c passages) configured to drop water into the supply case to thereby wash the supply case.
Regarding claim 14, Kim figures 3-5 teach the passages (80a-c) extending at a first end of the dispenser and a second end of the dispenser thereby suggesting the shower portion includes: a first shower portion disposed at a first end portion of the dispenser and configured to supply water to a first end portion of the supply case; and a second shower portion disposed at a second end portion of the dispenser and configured to supply water to a second end portion of the supply case, wherein the detergent water supply portion is disposed between the first shower portion and the second shower portion.
Regarding claim 15, Kim figures 3-5 teach partitions 82 dividing the passages thereby reading on the detergent water supply portion further includes an anti-splash rib protruding toward the detergent storage and extending along a circumference of the surface of the water supply portion, the anti-splash rib configured to restrict water splashing.
Regarding claim 16, Kim figures 1-6 suggest the opening of the cabinet is located at a front face of the cabinet, wherein the first shower portion is positioned closer to the front face of the cabinet than the second shower portion is, wherein the first end portion of the dispenser is positioned closer to the front face of the cabinet than the second end portion of the dispenser, and wherein the first end portion of the supply case is positioned closer to the front face of the cabinet than the second end portion of the supply case.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the convex portions include: a plurality of first convex portions, each extending in the first direction, wherein the plurality of first convex portions are disposed in the second direction; and a plurality of second convex portions, each extending along the second direction, wherein the plurality of second convex portions are disposed along the first direction, wherein the first convex portions and the second convex portions are disposed in a lattice form, and wherein each of the concave portions is disposed between and surrounded by the first and second convex portions as duplication of parts and rearrangement of parts are obvious modifications unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 18, modified Khizar suggests the water-repellent pattern includes the convex portions and the concave portions that are alternately disposed with each other along the first direction as rearrangement of parts are obvious modifications unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 19, modified Khizar suggests each of the convex portions and the concave portions extends in the second direction rearrangement of parts are obvious modifications unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 20, passage 80a does not have holes 78 thereby suggesting the shower portion is configured to prevent water from being supplied to the detergent container.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711